PER CURIAM.
On appeal. The appellee owns and operates a garage which in the year 1965 was a licensed Motor Vehicle Inspection Station. In November of 1965 he applied to the Chief of the State Police for a 1966 license as an inspection station pursuant to the provisions of 29 M.R.S.A. § 2124, which application was denied. As further provided in the reference section, he prosecuted an appeal to the Superior Court by complaint, which appeal was considered by a single Justice.
After hearing, the single Justice reversed the decision of the Chief of the State Police and held that the petitioner was entitled to a 1966 license for a Motor Vehicle Inspection Station. • The Chief of the Maine State Police claimed an appeal.
29 M.R.S.A. § 2124, to which reference has been made, also provides that:
“(A)fter hearing the (Superior) court may affirm or reverse the decision of the Chief of the State Police and the decision of the court shall be final * *
We have no occasion to reach the merits of the controversy. The decision of the Superior Court under this statute is not subject to appeal.
Appeal dismissed.
TAPLEY, and RUDMAN, JJ., did not sit.